t c summary opinion united_states tax_court matthew bell petitioner v commissioner of internal revenue respondent docket no 15546-16s filed date matthew bell pro_se albert b brewster ii for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated subsequent section references are to the continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined a deficiency of dollar_figure in petitioner’ sec_2014 federal_income_tax and a sec_6662 accuracy-related_penalty of dollar_figure after a concession the issue for decision is whether petitioner is liable for the accuracy-related_penalty under sec_6662 for the year in issue background petitioner resided in california when the petition was timely filed petitioner received a bachelor’s degree in history during the year in issue petitioner worked as a sales representative for two separate companies petitioner received a form_w-2 wage and tax statement from each of his employers reflecting wages totaling dollar_figure for petitioner did not operate a sole_proprietorship have gross_receipts or pay any expenses relating to a business activity in continued internal_revenue_code code in effect for the year in issue we round monetary amounts to the nearest dollar 2petitioner conceded the determined deficiency for approximately three to five tax years before petitioner employed a tax_return_preparer for the preparation of his federal_income_tax returns in date petitioner sent pam williams the following email with the subject re matt bell’s w 2s regarding preparation of hi sec_2014 federal_income_tax return my friend jeremy fox referred me i told him that i have a tax guy - but he said you may be able to do better for me i think he said you could look this over and give me an estimate of what i would get back and then go from there please let me know thank you that same day ms williams responded via email as follows after taking a cursory glance at your w2’s i will be able to get you a refund of about dollar_figure my fee will be so approximately dollar_figure i would encourage you to see what your tax guy would be able to get you if you like what i can do better and you’re willing to pay my fee then let me know and i will proceed the way my fee works is since you’re a friend of jeremy’s you pay me after you get the refund that i say i can get you a form_1040 u s individual_income_tax_return dated date was timely electronically filed in petitioner’s name for the tax_year the 3the circumstances of the preparation and filing of petitioner’ sec_2010 form_1040 are not entirely clear the copy of the return in evidence is not signed and there is no reference to or signature by a paid return preparer petitioner asserts that the return preparer filed the return without providing him an opportunity to review the document and did not provide him a copy of a the return before or after it was filed despite this ambiguity the parties have stipulated that petitioner filed a form_1040 and respondent apparently accepted this document as continued form_1040 reported petitioner’s wages of dollar_figure attached to the form_1040 was a schedule c profit or loss from business under the business name sales lead generation for marketing companies the schedule c reported gross_receipts of dollar_figure and total expenses of dollar_figure resulting in a net_loss of dollar_figure the business loss of dollar_figure offset petitioner’s reported wages also attached to the form_1040 was a schedule a itemized_deductions claiming a deduction of dollar_figure for unreimbursed employee business_expenses petitioner’s return reflected a tax of dollar_figure withholding of dollar_figure and an overpayment of dollar_figure petitioner did not amend hi sec_2014 form_1040 in the notice_of_deficiency respondent disallowed dollar_figure of the deduction for unreimbursed employee business_expenses and dollar_figure of the deduction for schedule c expenses and imposed the accuracy-related_penalty petitioner filed a timely petition in which he asserted that he disagreed with the accuracy-related_penalty because the return was fraudulently prepared and filed by the tax_return_preparer without my consent as previously indicated petitioner does not continued petitioner’ sec_2014 form_1040 and made adjustments to it which are the subject matter of this opinion 4on the basis of this record this overpayment of dollar_figure was refunded to petitioner dispute respondents’s adjustments because he conceded that he did not have a business activity in and overstated his itemized_deductions petitioner attributes all of the inaccurate reporting on his return to his tax_return_preparer discussion sec_6662 and b and imposes an accuracy-related_penalty on any portion of an underpayment of federal_income_tax that is attributable to the taxpayer’s negligence or disregard of rules or regulations or substantial_understatement_of_income_tax an understatement of federal_income_tax is substantial if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code and any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1 b income_tax regs negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 aff’d 925_f2d_348 9th cir see also 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 the commissioner bears the burden of production with respect to a sec_6662 penalty sec_7491 if the understatement of income_tax for the year in issue is substantial the commissioner has satisfied the burden of producing evidence that the penalty is justified respondent met his burden because the amount of petitioner’s understatement for is substantial once the commissioner has met his burden the taxpayer may rebut the evidence that a sec_6662 accuracy-related_penalty is appropriate if he can demonstrate reasonable_cause for the underpayment and that he acted in good_faith with respect to the underpayment sec_6664 a determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances including the taxpayer’s efforts to assess the proper tax_liability the knowledge and the experience of the taxpayer and any reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs generally the most important 5the amount of tax required to be shown on petitioner’ sec_2014 return is dollar_figure dollar_figure reported on return dollar_figure increase in tax ' dollar_figure this dollar_figure increase in tax is greater than dollar_figure which is greater than dollar_figure which is of dollar_figure see sec_6662 factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability id the general_rule is that a taxpayer has a duty to file a complete and accurate tax_return and cannot avoid that duty by placing responsibility with an agent 469_us_241 88_tc_654 a taxpayer has an obligation to exercise d iligence and prudence and to read a tax_return that is prepared for him 144_tc_306 see also salloum v commissioner tcmemo_2017_127 at reliance on the advice of a professional however does not necessarily demonstrate reasonable_cause and good_faith sec_1_6664-4 income_tax regs reliance on the advice of a professional must be reasonable under the circumstances 990_f2d_893 6th cir aff’g donahue v commissioner tcmemo_1991_181 the advice must be based upon all pertinent facts and the applicable law and must not be based on unreasonable factual or legal assumptions sec_1_6664-4 and ii income_tax regs the advice cannot be based on an assumption that the taxpayer knows or has reason to know is unlikely to be true id subdiv ii a taxpayer cannot negate the accuracy-related_penalty through reliance on the promoter of a transaction or on other advisers who have a conflict of interest 471_f3d_1021 9th cir aff’g tcmemo_2004_269 see also pasternak v commissioner f 2d pincite 135_tc_199 94_tc_637 aff’d without published opinion 956_f2d_274 9th cir and aff’d without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir a tax adviser who has a financial stake in the transaction has a conflict of interest pasternak v commissioner f 2d pincite canal corp v commissioner t c pincite a reasonably prudent person would investigate claims from his tax professional that are likely too good to be true pasternak v commissioner f 2d pincite quoting 92_tc_827 suspect tax savings should prompt a reasonable taxpayer to make a good-faith investigation allen v commissioner t c pincite roberson v commissioner tcmemo_1996_335 aff’d without published opinion 142_f3d_435 6th cir petitioner testified to the following regarding the preparation of hi sec_2014 form_1040 mr fox contacted him and encouraged him to hire ms williams as a tax_return_preparer he spoke with ms williams by telephone and emailed her copies of hi sec_2014 forms w-2 after receiving ms williams’ email he agreed to have her prepare hi sec_2014 form_1040 but he did not authorize her to file it ms williams did not provide a copy of the return for him to review before she filed it ms williams filed hi sec_2014 form_1040 without his signature or consent and he paid ms williams’ fee to support his assertions of reasonable_cause and good_faith petitioner asserts that he relied on mr fox’s and ms williams’ representations about ms williams’ knowledge and experience and that they convinced him that everything was legitimate petitioner concedes that ms williams’ promise of a dollar_figure income_tax refund seemed extremely high and that the amount raised a major red flag petitioner did not perform any research as to ms williams’ qualifications and relied solely on mr fox’s and ms williams’ representations which included a promise that he would not get audited 6petitioner did not allege in his petition that the form_1040 filed in his name was invalid because he did not sign it as previously discussed petitioner stipulated that he filed hi sec_2014 form_1040 and respondent processed it made adjustments and issued a notice_of_deficiency 7petitioner asserts that mr fox and ms williams represented that ms williams had worked for the internal_revenue_service irs and h_r block the court concludes that petitioner a college graduate with prior experience in filing his federal_income_tax returns did not make sufficient efforts to determine his proper tax_liability petitioner asserts that he did not request a copy of hi sec_2014 form_1040 before it was filed because i assumed i was going to receive it at some point and i never did petitioner also did not request a copy of hi sec_2014 form_1040 after he learned that it had been filed nor did he attempt to ascertain what was reported on his return petitioner further asserts that he did not see what was reported on his return until it was examined by the irs petitioner acknowledges that hi sec_2014 form_1040 reported a fictitious schedule c business and claimed overstated itemized_deductions and thus the return was based on facts and assumptions that were untrue these assertions do not reflect a good-faith effort to report the proper amount of tax_liability see sec_6664 boyle u s pincite pasternak v commissioner f 2d pincite stough v commissioner t c pincite metra chem corp v commissioner t c pincite salloum v commissioner at sec_1_6664-4 c i and ii income_tax regs petitioner also did not act as a reasonable person by failing to investigate ms williams’ assertions that she could obtain for him a dollar_figure income_tax refund which he admits was too good to be true the fact of ms williams’ arrangement to receive of his refund reflects her conflict of interest see hansen v commissioner f 3d pincite pasternak v commissioner f 2d pincite canal corp v commissioner t c pincite laverne v commissioner t c pincite allen v commissioner t c pincite roberson v commissioner tcmemo_1996_335 petitioner apparently accepted and cashed his refund check for dollar_figure less ms williams’ fee and did not concern himself with the accuracy of hi sec_2014 form_1040 for all the reasons stated herein we conclude that petitioner did not act with reasonable_cause and in good_faith see sec_1_6664-4 income_tax regs we further conclude that the underpayment is also due to negligence see sec_6662 c sec_1_6662-3 income_tax regs accordingly we sustain the accuracy-related_penalty we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
